


110 HR 1180 IH: Western Waters and Farm Lands Protection

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1180
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To assure that development of certain Federal oil and gas
		  resources will occur in ways that protect water resources and respect the
		  rights of the surface owners, and for other purposes.
	
	
		1.Short title; findings;
			 purpose
			(a)Short
			 titleThis Act may be cited as the Western Waters and Farm Lands Protection
			 Act.
			(b)FindingsThe
			 Congress finds the following:
				(1)Domestic oil and
			 gas resources, including coalbed methane, are an important part of the Nation’s
			 energy supply portfolio and their development in appropriate locations and in
			 appropriate ways can help reduce dependence on imported energy supplies.
				(2)In many areas of
			 the Western United States, federally owned minerals, including oil and gas, are
			 in lands where the surface estate belongs to non-Federal parties whose
			 interests can be adversely affected if the development of the minerals is not
			 done in an appropriate manner.
				(3)Development of oil
			 and gas—and especially coalbed methane—often involves removal of a significant
			 volume of groundwater.
				(4)Some of the water
			 extracted in connection with this development is reinjected into the ground,
			 while some is retained in surface holding ponds or released on the surface and
			 allowed to flow into streams or other waterbodies, including ditches used for
			 irrigation.
				(5)The quality of
			 these extracted waters varies from one location to another. Some of these
			 waters are of good quality, but they often contain dissolved minerals (such as
			 sodium, magnesium, arsenic, or selenium) that can contaminate other waters as a
			 result of leaks or leaching from holding ponds or discharge of extracted
			 waters. In addition, extracted waters often have other characteristics, such as
			 high acidity and temperature, that can adversely affect agricultural uses of
			 land or the quality of the environment.
				(6)Clearer
			 requirements for proper disposal of these extracted waters is necessary in
			 order to avoid adverse effects on the quality of ground and surface waters as
			 well as the productivity of surrounding agricultural lands.
				(7)To
			 reduce the chance of potential harm to water supplies, agricultural production,
			 and the environment that otherwise could result from disposal of water
			 extracted in connection with coalbed methane development or the development of
			 other oil or gas resources, the Congress should act to ensure that such
			 disposal is subject to regulation under the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.) and the Mineral Leasing
			 Act (30 U.S.C. 181 et seq.).
				(8)Under the
			 Stock-Raising Homestead Act (43 U.S.C. 291 et seq.) and other laws, the Federal
			 Government has transferred to other parties the surface estate in millions of
			 acres in Western States where ownership of coal, oil, gas, and other minerals
			 has been retained by the Federal Government.
				(9)Under current
			 Federal law, the leasing of federally owned coal on lands where the surface
			 estate is not owned by the United States is subject to the consent of the
			 surface estate owners, but neither this consent requirement nor the operating
			 and bonding requirements applicable to development of federally owned locatable
			 minerals applies to the leasing or development of oil or gas in similar
			 split-estate situations.
				(10)To better balance
			 the need for development of oil and gas resources (including coalbed methane)
			 with the rights and interests of the owners of the surface estate of affected
			 lands, current law should be revised so as to increase the involvement of the
			 surface estate owners in developing and implementing plans for such development
			 and to provide clearer and more adequate standards for such development.
				(c)PurposeThe
			 purpose of this Act is to provide for the protection of water resources and the
			 rights of surface estate owners in the development of oil and gas resources,
			 including coalbed methane.
			IProtection of
			 water resources
			101.Mineral Leasing Act requirementsSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is
			 amended by adding at the end the following:
				
					(p)Water
				requirements
						(1)An operator
				producing oil or gas (including coalbed methane) under a lease issued under
				this Act shall—
							(A)replace the water
				supply of a water user who obtains all or part of such user’s supply of water
				for domestic, agricultural, or other purposes from an underground or surface
				source that has been affected by contamination, diminution, or interruption
				proximately resulting from drilling operations for such production; and
							(B)comply with all
				applicable requirements of Federal and State law for discharge of any water
				produced under the lease.
							(2)An application for
				a lease under this subsection shall be accompanied by a proposed water
				management plan including provisions to—
							(A)protect the
				quantity and quality of surface and ground water systems, both on-site and
				off-site, from adverse effects of the exploration, development, and reclamation
				processes or to provide alternative sources of water if such protection cannot
				be assured;
							(B)protect the rights
				of present users of water that would be affected by operations under the lease,
				including the discharge of any water produced in connection with such
				operations that is not reinjected; and
							(C)identify any
				agreements with other parties for the beneficial use of produced waters and the
				steps that will be taken to comply with State and Federal laws related to such
				use.
							.
			102.Relation to
			 State lawNothing in this Act
			 or any amendment made by this Act shall—
				(1)be construed as
			 impairing or in any manner affecting any right or jurisdiction of any State
			 with respect to the waters of such State; or
				(2)be construed as
			 limiting, altering, modifying, or amending any of the interstate compacts or
			 equitable apportionment decrees that apportion water among and between
			 States.
				IISurface owner
			 protection
			201.DefinitionsAs used in this title—
				(1)the term
			 Secretary means the Secretary of the Interior;
				(2)the term
			 lease means a lease issued by the Secretary under the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.) or any other law, providing for development of oil and gas resources
			 (including coalbed methane) owned by the United States;
				(3)the term
			 lessee means the holder of a lease; and
				(4)the term
			 operator means any person that is responsible under the terms and
			 conditions of a lease for the operations conducted on leased lands or any
			 portion thereof.
				202.Post-lease
			 surface use agreement
				(a)In
			 generalExcept as provided in section 203, the Secretary may not
			 authorize any operator to conduct exploration and drilling operations on lands
			 with respect to which title to oil and gas resources is held by the United
			 States but title to the surface estate is not held by the United States, until
			 the operator has filed with the Secretary a document, signed by the operator
			 and the surface owner or owners, showing that the operator has secured a
			 written surface use agreement between the operator and the surface owner or
			 owners that meets the requirements of subsection (b).
				(b)ContentsThe
			 surface use agreement shall provide for—
					(1)the use of only
			 such portion of the surface estate as is reasonably necessary for exploration
			 and drilling operations based on site-specific conditions;
					(2)the accommodation
			 of the surface estate owner to the maximum extent practicable, including the
			 location, use, timing, and type of exploration and drilling operations,
			 consistent with the operator’s right to develop the oil and gas estate;
					(3)the reclamation of
			 the site to a condition capable of supporting the uses which such lands were
			 capable of supporting prior to exploration and drilling operations; and
					(4)compensation for
			 damages as a result of exploration and drilling operations, including but not
			 limited to—
						(A)loss of income and
			 increased costs incurred;
						(B)damage to or
			 destruction of personal property, including crops, forage, and livestock;
			 and
						(C)failure to reclaim
			 the site in accordance with this paragraph (3).
						(c)Procedure(1)An operator shall notify
			 the surface estate owner or owners of the operator’s desire to conclude an
			 agreement under this section. If the surface estate owner and the operator do
			 not reach an agreement within 90 days after the operator has provided such
			 notice, the matter shall be referred to third party arbitration for resolution
			 within a period of 90 days. The cost of such arbitration shall be the
			 responsibility of the operator.
					(2)The Secretary shall identify persons
			 with experience in conducting arbitrations and shall make this information
			 available to operators.
					(3)Referral of a matter for arbitration
			 by a person identified by the Secretary pursuant to paragraph (2) shall be
			 sufficient to constitute compliance with paragraph (1).
					(d)Attorneys
			 feesIf action is taken to enforce or interpret any of the terms
			 and conditions contained in a surface use agreement, the prevailing party shall
			 be reimbursed by the other party for reasonable attorneys fees and actual costs
			 incurred, in addition to any other relief which a court or arbitration panel
			 may grant.
				203.Authorized
			 exploration and drilling operations
				(a)Authorization
			 without surface use agreementThe Secretary may authorize an
			 operator to conduct exploration and drilling operations on lands covered by
			 section 202 in the absence of an agreement with the surface estate owner or
			 owners, if—
					(1)the Secretary
			 makes a determination in writing that the operator made a good faith attempt to
			 conclude such an agreement, including referral of the matter to arbitration
			 pursuant to section 202(c), but that no agreement was concluded within 90 days
			 after the referral to arbitration;
					(2)the operator
			 submits a plan of operations that provides for the matters specified in section
			 202(b) and for compliance with all other applicable requirements of Federal and
			 State law; and
					(3)the operator posts
			 a bond or other financial assurance in an amount the Secretary determines to be
			 adequate to ensure compensation to the surface estate owner for any damages to
			 the site, in the form of a surety bond, trust fund, letter of credit,
			 government security, certificate of deposit, cash, or equivalent.
					(b)Surface owner
			 participationThe Secretary shall provide surface estate owners
			 with an opportunity to—
					(1)comment on plans
			 of operations in advance of a determination of compliance with this
			 title;
					(2)participate in
			 bond level determinations and bond release proceedings under this
			 section;
					(3)attend an on-site
			 inspection during such determinations and proceedings;
					(4)file written
			 objections to a proposed bond release; and
					(5)request and
			 participate in an on-site inspection when they have reason to believe there is
			 a violation of the terms and conditions of a plan of operations.
					(c)Payment of
			 financial guaranteeA surface estate owner with respect to any
			 land subject to a lease may petition the Secretary for payment of all or any
			 portion of a bond or other financial assurance required under this section as
			 compensation for any damages as a result of exploration and drilling
			 operations. Pursuant to such a petition, the Secretary may use such bond or
			 other guarantee to provide compensation to the surface estate owner for such
			 damages.
				(d)Bond
			 releaseUpon request and after inspection and opportunity for
			 surface estate owner review, the Secretary may release the financial assurance
			 required under this section if the Secretary determines that exploration and
			 drilling operations are ended and all damages have been fully
			 compensated.
				204.Surface owner
			 notificationThe Secretary
			 shall—
				(1)notify surface
			 estate owners in writing at least 45 days in advance of lease sales;
				(2)within ten working
			 days after a lease is issued, notify surface estate owners of regarding the
			 identity of the lessee;
				(3)notify surface
			 estate owners in writing concerning any subsequent decisions regarding a lease,
			 such as modifying or waiving stipulations and approving rights of way;
			 and
				(4)notify surface
			 estate owners within five business days after issuance of a drilling permit
			 under a lease.
				IIIReclamation and
			 bonding
			301.Reclamation
			 standard and bondSection 17
			 of the Mineral Leasing Act (30 U.S.C.
			 226) is amended by adding at the end the following:
				
					(p)Reclamation
				requirementsAn operator producing oil or gas (including coalbed
				methane) under a lease issued pursuant to this Act shall—
						(1)at a minimum
				restore the land affected to a condition capable of supporting the uses that it
				was capable of supporting prior to any drilling, or higher or better uses of
				which there is reasonable likelihood, so long as such use or uses do not
				present any actual or probable hazard to public health or safety or pose any
				actual or probable threat of water diminution or pollution, and the permit
				applicants’ declared proposed land use following reclamation is not impractical
				or unreasonable, inconsistent with applicable land use policies and plans, or
				involve unreasonable delay in implementation, or is violative of Federal,
				State, or local law;
						(2)ensure that all
				reclamation efforts proceed in an environmentally sound manner and as
				contemporaneously as practicable with the oil and gas drilling operations;
				and
						(3)submit with the
				plan of operations a reclamation plan that describes in detail the methods and
				practices that will be used to ensure complete and timely restoration of all
				lands affected by oil and gas operations.
						(q)Reclamation
				bondAn operator producing oil or gas (including coalbed methane)
				under a lease issued under this Act shall post a bond that covers that area of
				land within the permit area upon which the operator will initiate and conduct
				oil and gas drilling and reclamation operations within the initial term of the
				permit. As succeeding increments of oil and gas drilling and reclamation
				operations are to be initiated and conducted within the permit area, the lessee
				shall file with the regulatory authority an additional bond or bonds to cover
				such increments in accordance with this section. The amount of the bond
				required for each bonded area shall depend upon the reclamation requirements of
				the approved permit; shall reflect the probable difficulty of reclamation
				giving consideration to such factors as topography, geology of the site,
				hydrology, and revegetation potential; and shall be determined by the
				Secretary. The amount of the bond shall be sufficient to assure the completion
				of the reclamation plan if the work had to be performed by the Secretary in the
				event of forfeiture.
					(r)RegulationsNo
				later than one year after the date of the enactment of this subsection, the
				Secretary shall promulgate regulations to implement the requirements of
				subsections (p) and (q).
					(s)Study by the
				general accounting office(1)The Comptroller General
				shall conduct a review to assess the adequacy of the regulations issued by the
				Secretary pursuant to subsection (r) to ensure that operators will meet the
				requirements of subsection (p).
						(2)A report of the results of the review
				required by paragraph (1) shall be transmitted to the Committee on Resources of
				the House of Representatives and the Committee on Energy and Natural Resources
				of the Senate no later than 180 days after the date on which the Secretary
				promulgates regulations pursuant to subsection (r).
						(3)The report required by paragraph (2)
				shall include findings and conclusions by the Comptroller General of the United
				States, and any recommendations the Comptroller General may make with respect
				to any legislation or administrative actions the Comptroller General determines
				would be appropriate to ensure compliance with the requirements of subsection
				(p).
						.
			IVAbandoned
			 wells
			401.DefinitionAs used in this title, the term
			 abandoned well means any well drilled for the purpose of
			 exploring for or developing oil or gas resources (including coalbed methane)
			 that—
				(1)has not been in
			 operation for a period of 12 continuous months, unless the owner or operator
			 has notified the Secretary of the Interior (for wells drilled to explore for or
			 develop minerals owned by the United States) or the relevant State regulatory
			 agency (for wells drilled to explore for or develop minerals not owned by the
			 United States) that the well has been temporarily shut down; or
				(2)has not been
			 operative for more than 60 continuous months after the owner or operator has
			 notified the Secretary of the Interior (for wells drilled to explore for or
			 develop minerals owned by the United States) or the relevant State regulatory
			 agency (for wells drilled to explore for or develop minerals not owned by the
			 United States) that the well has been temporarily shut down.
				402.Federal
			 remediation program
				(a)Establishment of
			 program(1)The Secretary of the
			 Interior, in cooperation with the Secretary of Agriculture, shall establish a
			 program to ensure to the maximum extent feasible the remediation, reclamation,
			 and closure of abandoned wells that—
						(A)are located on lands administered by
			 an agency of the Department of the Interior or the Forest Service; or
						(B)were drilled to explore for or develop
			 minerals owned by the United States located on lands with respect to which the
			 surface estate is not owned by the United States.
						(2)In implementing the program, the
			 Secretary of the Interior—
						(A)shall cooperate with the Secretary of
			 Agriculture and the States with respect to the Federal lands covered by the
			 program are located; and
						(B)shall consult with the Secretary of
			 Energy and the Interstate Oil and Gas Compact Commission.
						(3)The Secretary of the Interior shall
			 establish the program by no later than 3 years after the date of enactment of
			 this section.
					(b)Program
			 elementsThe program established under subsection (a)
			 shall—
					(1)provide for
			 identification of abandoned wells to be covered by the program;
					(2)establish a means
			 of ranking critical sites for priority in remediation based on potential
			 environmental harm, other land use priorities, and public health and safety;
			 and
					(3)provide as far as
			 possible for identifying any lessees or other persons responsible for abandoned
			 wells, and for recovering the costs of remediation to the maximum extent
			 feasible.
					(c)PlanWithin
			 6 months after the date of enactment of this section, the Secretary of the
			 Interior, in cooperation with the Secretary of Agriculture, shall prepare a
			 plan for implementing the program established under subsection (a). A copy of
			 the plan shall be transmitted to the Committee on Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
				(d)Review and
			 report(1)No
			 later than 3 years after the date of enactment of this section, the Secretary
			 of the Interior, in consultation with the Secretary of Agriculture, shall
			 complete a review of the status of remediation, reclamation, and closure
			 actions under the program.
					(2)Upon completion of the review
			 required by paragraph (1), the Secretary of the Interior shall provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate—
						(A)a report on the results of the
			 review;
						(B)information regarding any wells on
			 lands covered by the program that have been abandoned since the date of
			 enactment of this section; and
						(C)any recommendations the Secretary may
			 choose to make regarding legislative or administration steps to further the
			 purposes for which the program was established.
						(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior $5,000,000 for each of fiscal years 2008 through 2009
			 to carry out this section.
				403.Assistance to
			 States and tribes
				(a)State
			 programThe Secretary of the Interior, in consultation with the
			 Secretary of Energy, shall establish a program to provide technical assistance
			 to facilitate State efforts to develop and implement practical and economical
			 remedies for environmental problems caused by abandoned wells on lands that are
			 not owned by the United States. The Secretary shall work with the States,
			 through the Interstate Oil and Gas Compact Commission, to assist the States in
			 quantifying and mitigating environmental risks of onshore abandoned wells on
			 State and private lands.
				(b)Tribal
			 programThe Secretary of the Interior, in consultation with the
			 Secretary of Energy, shall establish a program to provide technical assistance
			 to facilitate efforts by Indian tribes to develop and implement practical and
			 economical remedies for environmental problems caused by abandoned wells on
			 Indian lands, including lands held in trust by the United States.
				(c)Program
			 elementsSo far as possible, the programs established under this
			 section shall include—
					(1)mechanisms to
			 facilitate identification of responsible parties;
					(2)criteria for
			 ranking critical sites based on factors such as other land use priorities,
			 potential environmental harm and public visibility; and
					(3)information and
			 training programs regarding best practices for remediation of different types
			 of sites.
					(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of the Interior for activities under this section $5,000,000 for each
			 of fiscal years 2008 through 2009.
				
